DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,643,543 to Gutshall.
Gutshall ‘543 teaches limitations for a “threaded fastener” – as shown, “comprising: an elongated body having a first end” – left (head end as recognized by one of ordinary skill in the art) as shown, “and a second end” – right as shown, “a first portion” – including 11, “comprising a first helical thread” – the threaded portion shown at 11, “the first helical thread comprising a crest, a root, and flank portions” – as shown .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 3,643,543 to Gutshall. 
As regards claim 6, although reference illustrates a tapered portion with angle about 20-26 degrees, the reference doesn’t explicitly describe “the second, tapered portion has an angle of 20-26 degrees”.  It would however, been obvious to one of ordinary skill in the art to provide an angle as shown by the reference and presently 
As regards claim 7, reference teaches further limitation of “the second, tapered portion has a self-piercing tip” – the illustrated geometry of the prior art anticipate broad limitation wherein one of ordinary skill in the art would recognize inherent capability to pierce unclaimed substrates and no particular structure related to the limitation is clearly defined that might be relied on to patentably distinguish from the well-known prior art structure.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 3,643,543 to Gutshall.
As regards claim 13, although reference doesn’t explicitly illustrate a “head portion positioned at the first end of the elongated body, the head portion comprising a drive face”, one of ordinary skill in the art would have considered a drive head to be inherent and/or obvious to teaching of the reference as well known in the art in order to provide drive-able interface for tools on the exposed end of the fastener.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.


Claim 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 3,643,543 to Gutshall in view of U.S. Pat. No. 8,904,622 to Kochheiser.
Although Gutshall ‘543 doesn’t teach “further comprising a third portion positioned between the first and second portions, the third portion comprising a third helical thread, the third helical thread comprising a serrated thread form”, Kochheiser ‘622 teaches that it is well known to provide a similar fastener with further comprising a third portion positioned between the cylindrical and tip portions, the third portion comprising a helical thread comprising a serrated thread form, it would have been obvious to one of ordinary skill in the art to provide the fastener of Gutshall ‘543 with a third portion positioned between the cylindrical and tip portions, the third portion comprising a helical thread comprising a serrated thread form in order to reduce torque during penetration and/or remove a bur of pigtail formed at the beginning of penetration. One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.


Claim(s) 1, 2, 5-8, 10, 13, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Application Publication No. 2016/0208842 to Lin.

an elongated body having a first end” – upper end as shown, “and a second end” – lower, “a first portion” – including 2, “comprising a first helical thread” – upper threaded portion as at 21, “the first helical thread comprising a crest, a root, and flank portions” – as shown and described, “and a second, tapered portion” – including the lower end as shown, “comprising a second helical thread” – as at 31, “the second helical thread comprising a crest, a root, a leading flank portion, and trailing flank portion, the leading flank portion positioned closer to the second end of the elongated body than the trailing flank portion” – as shown, “wherein a thread angle of the second helical thread is larger than a thread angle of the first helical thread” – Although reference illustrates thread angles as claimed, the reference does not explicitly describe the thread angle of the first portion.  It would be obvious if not inherent for one of ordinary skill in the art to provide a large thread angle on the lower portion as explicitly described and provide a smaller thread angle as shown on the first portion, for example a conventional 60 degree thread angle for function as well known in common materials such as wood for example.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the arrangement, “and wherein the root of the second helical thread comprises a root apex formed by the intersection of the trailing flank portion and the leading flank portion” – as shown. 
As regards claim 2, reference teaches further limitation of “a flank angle of the leading flank portion of the second helical thread is larger than a flank angle of the trailing flank portion of the second helical thread” – as shown. 

As regards claim 6, although reference illustrates a tapered portion with angle about 20-26 degrees, the reference doesn’t explicitly describe “the second, tapered portion has an angle of 20-26 degrees”.  It would however, been obvious if not inherent to teachings of the reference for one of ordinary skill in the art to provide an angle as shown by the reference and presently claimed as part of optimizing the prior art thread for manufacture and function as otherwise described wherein the tip taper angle is a well known result effective variable for achieving ease of start and entry versus strength to function as intended in various environments of intended use. 
As regards claim 7, reference teaches further limitation of “the second, tapered portion has a self-piercing tip” – the illustrated geometry of the prior art anticipate broad limitation wherein one of ordinary skill in the art would recognize inherent capability to pierce unclaimed substrates and no particular structure related to the limitation is clearly 
As regards claim 8, reference teaches further limitation of “the second helical thread comprises a double lead thread” – as described.
As regards claim 10, reference teaches further limitation of “the first helical thread comprises a single lead thread” – as described. 
As regards claim 13, although reference illustrates the fastener having a “head portion positioned at the first end of the elongated body”, it doesn’t explicitly illustrate a, the head portion comprising a drive face”.  However, one of ordinary skill in the art would have considered a drive face to be inherent and/or obvious to teaching of the reference as well known in the art in order to provide drive-able interface for tools on the exposed end of the fastener.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement. 
As regards claim 24, reference teaches further limitation of “the second helical thread starts at the second, tapered portion” – as shown. 
As regards claim 25, reference teaches further limitation of “the second helical thread ends at the second end of the elongated body” – as shown.

Claim(s) 9, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. Application Publication No. 2016/0208842 to Lin.
As regards claim 9, although reference inherently teaches the second helical portion has a pitch, the reference doesn’t explicitly describe “the second helical In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As regards claim 11, although reference inherently teaches the first helical portion has a pitch, the reference doesn’t explicitly describe “wherein the first helical thread has a pitch of 0.040-0.083 inches”.  It would however have been obvious to one of ordinary skill in the art to essentially scale the size of the disclosed fastener so as to have a pitch as claimed in order to adapt the fastener size to a particular environment as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect  function of the arrangement.

a first portion comprising a first helical thread, the first helical thread comprising a single lead with a crest, a root, and flank portions, the first helical thread having a pitch of 0.040-0.083 inches and a thread angle of 60 degrees; and a second, tapered portion comprising a second helical thread, the second helical thread comprising a double lead with a crest, a root, a leading flank portion, and trailing flank portion, the leading flank portion positioned closer to the second end of the elongated body than the trailing flank portion, the second helical thread having a pitch of 0.031-0.050 inches and a thread angle of 65-87 degrees, wherein a flank angle of the leading flank portion of the second helical thread is larger than a flank angle of the trailing flank portion of the second helical thread, and wherein the root of the second helical thread comprises a root apex formed by the intersection of the trailing flank portion and the leading flank portion” – as shown, described and otherwise limitations discussed individually in greater detail herein above.
As regards claim 22 limitation of “the flank angle of the leading flank portion of the second helical thread is 57-65 degrees”, although reference discloses the thread angle of the second helical thread is greater than 90 degrees and illustrates a thread angle that is substantially in the claimed range and illustrates the leading flank angle is greater than the trailing flank angle, the reference does not explicitly describe “the flank angle of the leading flank portion of the second helical thread is 57-65 degrees”.  It would however have been obvious if not inherent to the teachings of the reference as a whole for one of ordinary skill in the art to provide the leading flank angle within the 
As regards claim 23, although reference illustrates a tapered portion with angle about 20-26 degrees, the reference doesn’t explicitly describe “the second, tapered portion has an angle of 20-26 degrees”.  It would however, been obvious if not inherent to teachings of the reference for one of ordinary skill in the art to provide an angle as shown by the reference and presently claimed as part of optimizing the prior art thread for manufacture and function as otherwise described wherein the tip taper angle is a well known result effective variable for achieving ease of start and entry and strength to function as intended in various environments of intended use. 

Claim 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Application Publication No. 2016/0208842 to Lin in view of U.S. Pat. No. 8,904,622 to Kochheiser.
Although Lin ‘842 doesn’t teach “further comprising a third portion positioned between the first and second portions, the third portion comprising a third helical thread, the third helical thread comprising a serrated thread form”, Kochheiser ‘622 teaches that it is well known to provide a similar fastener with further comprising a third portion positioned between the cylindrical and tip portions, the third portion comprising a helical thread comprising a serrated thread form, it would have been obvious to one of ordinary skill in the art to provide the fastener of Lin ‘842 with a third portion positioned between the 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since Applicant’s amendment of the claims did not necessitate all new grounds of rejection, this Office action is NOT made Final in order to provide Applicant full opportunity to respond to new issues raised herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677